Citation Nr: 1012603	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  05-06 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to an effective date earlier than May 7, 2004, 
for a 100 percent rating for a psychiatric disability to 
include depression, anxiety reaction, and bipolar disorder 
with posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty 
from February 1979 to September 1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in August 2004, of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In June 2005, the Veteran testified at a hearing before a 
Decision Review Officer.  In February 2008, the Veteran 
testified before the undersigned Veterans Law Judge.  
Transcripts of the hearings are in the record.

In a decision in April 2008, the Board denied the claim for 
an earlier effective date. The Veteran appealed the decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In an Order, dated in November 2009, the Court 
granted a joint motion of the parties and vacated the 
Board's decision and remanded the claim to the Board for 
compliance with the instructions in the joint motion.  

As the joint motion does not direct additional development 
and as additional procedural or evidentiary development is 
not needed to comply with the instructions in the joint 
motion, the Board is proceeding with a decision, which 
addresses the matter raised in the joint motion. 

In March 2010, the Veteran submitted an additional argument 
and requested that the claim be remanded to the Agency of 
Original Jurisdiction (AOJ) for review.  As the additional 
argument does not present new evidence, the argument need 
not be referred to the AOJ for initial consideration.  
38 C.F.R. § 20.1304.




FINDINGS OF FACT

1.  Prior to May 7, 2004, the Veteran was capable of 
engaging in substantially gainful employment, and her 
psychiatric disability was not manifested by total 
occupational and social impairment.

2.  The document received on October 7, 2005, was not a 
substantive appeal to the statement of the case of August 
2005, and the current appeal stems from the claim filed on 
March 28, 2003.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 7, 2004, 
for the 100 percent rating for a psychiatric disability to 
include depression, anxiety reaction, and bipolar disorder 
with posttraumatic stress disorder, are not met.  38 
U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.157, 3.400, 20.101, 20.202 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, 
and implemented in part at 38 C.F.R § 3.159, amended VA's 
duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim.   

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when 
VA receives a complete or substantially complete application 
for benefits, it will notify the claimant of the following: 
(1) any information and medical or lay evidence that is 
necessary to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what 
portion of the information and evidence the claimant is to 
provide.  The notification requirements are referred to as 
Type One, Type Two, and Type Three, respectively.  See 
Shinseki v. Sanders, S. Ct. 1696 (April 21, 2009).  

Also, the VCAA notice requirements apply to all five 
elements of a service connection claim.  The five elements 
are: (1) Veteran status; (2) existence of a disability; (3) 
a connection between the Veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In a claim for increase, the VCAA notice requirements are 
the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as 
requiring generic claim-specific notice and rejecting 
Veteran-specific notice as to effect on daily life and as to 
the assigned or a cross-referenced Diagnostic Code under 
which the disability is rated).  

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in May 2003 and in March 2006.  The Veteran 
was notified of the type of evidence needed to substantiate 
the claim for increase, namely, evidence that the service-
connected had become worse and the effect that worsening has 
on the claimant's employment and daily life.  The Veteran 
was also notified that VA would obtain service records, VA 
records, and records of other Federal agencies and that she 
could submit private medical records or authorize VA to 
obtain private medical records on her behalf.  The Veteran 
was asked to submit any evidence that would include that in 
her possession.  The notice included the provisions for 
degree of disability assignable and for the effective date 
of the claim.  



As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim); and of and of Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment).

To the extent that the VCAA notice regarding the disability 
rating and effective date came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing error was cured by content-
complying VCAA notice after which the claim was 
readjudicated as evidenced by the supplemental statement of 
the case, dated in July 2006.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran was afforded VA 
examinations.  As noted in the Introduction, the Veteran has 
recently submitted a letter documenting the history of her 
psychiatric disability, and her post-service employment.  
She noted that she knew "one Navy person that could submit a 
statement because she knew me after the traumas" that the 
Veteran suffered.  The Board finds that there is no duty to 
seek a statement from this person as it would not affect the 
adjudication of the appeal.  This appeal is determined by 
analysis of when the evidence of file showed entitlement to 
the 100 percent disability and when the claim was filed.  
Receiving a letter from this person would not effect this 
analysis as this analysis involves evaluating the evidence 
of file and the claims of file prior to May 7, 2004.  

Therefore, there is no duty to attempt to obtain this 
evidence.  As there are no additional records to obtain, the 
Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Facts 

By a rating decision in August 1996, the RO granted service 
connection for chronic generalized anxiety reaction with 
dysthymic features of traumatic etiology, and assigned a 
disability rating of 50 percent effective October 1, 1995, 
the date following release from active duty.  The RO also 
denied a claim of service connection for posttraumatic 
stress disorder.  In April 1997, the RO received the 
Veteran's notice of disagreement with the disability rating 
assigned for the service-connected generalized anxiety 
reaction with dysthymic features of traumatic etiology.  

In February 1997, the Veteran filed a timely appeal with the 
denial of the claim of service connection for posttraumatic 
stress disorder.  Although the Veteran subsequently 
perfected her appeal of the claim of service connection for 
posttraumatic stress disorder, at a July 1997 personal 
hearing, during which she was represented by counsel, the 
Veteran withdrew her claim for posttraumatic stress 
disorder.  The Veteran clarified that she sought an 
increased disability evaluation for the service-connected 
generalized anxiety reaction with dysthymic features of 
traumatic etiology.  The Veteran also testified that she had 
been recently diagnosed as having bipolar disorder.   

By a rating decision in August 1997, the RO denied the 
Veteran's claim for an increased rating for the service-
connected generalized anxiety reaction with dysthymic 
features, and denied service connection for bipolar 
disorder.  



In September 1997, the Veteran submitted a statement wherein 
she disagreed with the August 1997 rating decision, claiming 
that her bipolar disorder was due to an in-service incident.  
In October 1997, the RO issued a statement of the case 
denying service connection for bipolar disorder.  In a 
December 1997 statement, the Veteran claimed that her 
bipolar disorder was an extension of her service-connected 
anxiety disorder.  

By a rating decision in March 1998, the RO included the 
Veteran's claim for bipolar disorder as part of the service-
connected anxiety disorder with dysthymic features, and 
continued the 50 percent disability rating effective October 
1995.   

In March 1999, the Veteran submitted a claim for service 
connection for posttraumatic stress disorder.  The RO denied 
the Veteran's claim of service connection for posttraumatic 
stress disorder in August 1999, and the Veteran filed a 
timely appeal of that decision and perfected her appeal.  In 
January 2001, the Veteran submitted a claim for an increased 
rating for posttraumatic stress disorder.  

In May 2002, VA records show that the Veteran gave a history 
of several in-service stressors leading to her current 
psychiatric disability to include incidents of sexual 
molestation and the tragic death of her son.  The examiner 
noted a history of psychiatric treatment to include 
treatment for bipolar disorder most often manifested by 
hypomanic depression.  The examiner indicated that during 
the examination the Veteran was slightly manic and probably 
hypomanic.  Her verbal communication was voluminous and she 
talked very rapidly.  The examiner noted rapid associations.  
She reported very little sleeping.  The Veteran was able to 
communicate meaningfully and her contact with reality was 
good.  Her intellectual functioning to include her memory 
was described as good.  The examiner noted her principle 
psychiatric condition could be characterized as grossly 
euphoric and hypomanic at the time of the examination.  The 
examiner diagnosed bipolar disorder with the possible 
addition of posttraumatic stress disorder.  She was assigned 
a GAF score of 40.  



By a rating decision in October 2002, the RO included the 
Veteran's diagnosis of posttraumatic stress disorder with 
the service-connected depression, anxiety reaction and 
bipolar disorder, and assigned a disability rating of 70 
percent effective February 2001.

In March 2003, the Veteran submitted a claim for an 
increased rating for posttraumatic stress disorder.  The 
Veteran recounted her experiences during service and 
indicated that her symptoms had increased in severity since 
the death of her mother in 1999, and the death of her father 
in 2002.  She reported nightmares, feelings of numbness and 
anger.  The Veteran characterized her relationship with her 
children as distant.  She stated that her husband slept in a 
different room because of her sleeping difficulties which 
would wake him up.  She provided a history of working in 
spurts since discharge from active duty.  At the time of the 
examination she was employed as a file clerk.  

In support of her claim, the Veteran submitted a statement 
from her friend V.H., in July 2003.  V.H. described how the 
Veteran's experiences in service had changed  the Veteran, 
who had since become withdrawn.  V.H. also reported the 
Veteran's recurring nightmares, trouble concentrating, and 
interacting with others.  

On VA mental disorders examination in July 2003, the Veteran 
denied a history of hospitalization for nerves since May 
2002.  She indicated that she went to a women's health 
clinic about once or twice a month.  The Veteran complained 
of occasional nightmares and depression.  She also tossed 
and turned at night, which resulted in her husband sleeping 
in a separate bedroom.  She reported having less stress 
lately, and that she handled stress by isolating.  The 
Veteran denied suicidal ideation.  She indicated that she 
was working 30 to 40 hours a week, as a filer, earning $8.00 
an hour.  She stated that she had a few hobbies.  The 
examiner noted that the Veteran's appearance was neat.  She 
was cooperative and goal-oriented.  She was also oriented as 
to time place and person.  



The Veteran was able to organize her thoughts to express 
herself.  She had some insight.  Her affect was mildly tense 
and anxious.  There were no delusions, psychosis, 
hallucinations or organicity.  The Veteran's memory was good 
and her judgment was competent to handle VA funds.  The 
examiner diagnosed bipolar disorder and assigned a GAF score 
of 60.  

In August 2003, the RO continued the Veteran's 70 percent 
rating for a psychiatric disability to include depression, 
anxiety reaction, and bipolar disorder with posttraumatic 
stress disorder.  The Veteran disagreed with this decision.

In a February 2004 statement, the Veteran indicated that her 
posttraumatic stress disorder symptoms had worsened since 
she had admitted to being sexually assaulted twice in 
service, during therapy sessions.  In a March 2004 
statement, she complained of inability to hold employment, 
nightmares, and periods of extreme anxiety and panic.  

In a May 2004 statement, the Veteran claimed entitlement to 
a total disability rating for the service-connected 
posttraumatic stress disorder, effective October 1995, when 
she originally filed a claim for posttraumatic stress 
disorder.  

VA records disclose that in April and May 2004 the 
impression was that the Veteran's life was significantly 
restricted by posttraumatic stress disorder symptoms, 
especially by avoidant behaviors.  

On VA examination in May 2004, the Veteran reported that she 
had been married for 10 years and had 4 children.  She 
denied using medication to treat her condition.  The Veteran 
reported a history of short-lived working periods.  Most 
recently, she was asked to resign by her employer of 18 
months in February 2004.  The examiner stated that the 
Veteran's attention deficit, a hypomanic manifestation, was 
an important cause of her resignation.  The examiner 
indicated that the Veteran did not seem to be in a 
stabilized and improved condition to satisfy another job.  



The examiner observed that the Veteran was not very well 
kept, but cleanly dressed.  At the time of the examination 
she was hypomanic, and her active verbose periods were not 
sharply separated form her depressive episodes.  
Cognitively, she showed good performance, and demonstrated 
higher mental functions.  The examiner noted that her 
intellectual function and human social attitude was at least 
average if not better.  There were no psychotic-like 
manifestations.  The examiner diagnosed posttraumatic stress 
disorder and bipolar disorder on the hypomanic side, not 
related or caused by posttraumatic stress disorder, and 
assigned a GAF score of 40, or even somewhat less.

The examiner expressed the opinion that the Veteran was not 
currently employable, although she was competent.  The 
examiner concluded that the Veteran's working ability was 
very poorly adjusted and that her mental symptoms rendered 
her unemployable.

By a rating decision in August 2004, the RO increased the 
Veteran's disability rating for depression, anxiety 
reaction, and bipolar disorder with posttraumatic stress 
disorder, to 100 percent disabling, effective May 7, 2004, 
the date of the VA examination.  

In September 2004, the Veteran disagreed with the effective 
date of the rating, requesting an earlier effective date of 
October 1995.  

In August 2005, the RO issued a statement of the case 
regarding the evaluation of the service-connected mental 
disorder for the period from October 1, 1995, through May 6, 
2004."  The statement of the case was in response to an 
April 1997 notice of disagreement to the original August 
1996 rating decision.  In October 2005, within 60 days of 
the issuance of the statement of the case, the Veteran 
submitted a document that had typed: "This is in reference 
to the VA Decision of That denied my benefits for This is to 
advise the VA that I do disagree with this decision and 
request an Appeal I disagree with the following Issues and 
request a statement of case on these issues."  In 
handwriting, the Veteran wrote:  "That all facts have not 
been seen nor considered for the benefit of the veteran 
evidence can be submitted once again with new 
documentation." 

On the document, the RO made the determination that this was 
not adequate to constitute a substantive appeal to the 
August 2005 statement of the case.

In statements and in hearing testimony, the Veteran 
testified that when she initially filed for VA benefits 
following discharge from service, she did not understand the 
appeals process, and her representative did not adequately 
advise her of her appellate rights.  Accordingly, an earlier 
effective date of 100 percent for her service-connected 
psychiatric disability should be granted effective October 
1995.   

In the Joint Motion for Remand, the parties agreed to remand 
based on the finding that the Board had not provided an 
adequate statement of reasons and bases as to whether the 
October 2005 document submitted by the Veteran constituted a 
Substantive Appeal.  

In the letter in March 2010, the Veteran reiterated her 
contentions on appeal.

Legal Criteria

The criteria for a rating of 70 percent are occupational and 
social impairment with deficiencies in most area, such as 
work, school, family relations, judgment, thinking or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.



The criteria for a 100 percent rating are total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of closest 
relatives, own occupation, or own name.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score from 41 to 50 
represents serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).

The Veteran's employment history, educational and vocational 
attainment, as well as her particular disability, are to be 
considered in making a determination on unemployability.  38 
C.F.R. §§ 3.340, 3.341.  

Under 38 U.S.C.A. § 5110(a) and (b)(2), the effective date 
of an evaluation and award of compensation based on a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later, and unless 
specifically provided on basis of facts found.  38 C.F.R. §§ 
3.400, 3.400(o)(1), (2).  

In general, in a claim for increase where the increase does 
not precede the date of claim, the effective date is 
governed by the later of the date that it is shown that the 
requirements for an increased evaluation are met or the date 
the claim for an increased evaluation is received.  Harper 
v. Brown, 10 Vet. App. 125 (1997). 

Analysis

In the Joint Motion for Remand, the parties directed the 
Board to address whether an October 2005 document 
constituted a Substantive Appeal.  Although the April 2008 
decision found that the date of entitlement was after the 
previously determined date of claim (March 28, 2003), a 
determination that the October 2005 document was a 
substantive appeal could affect the effective date, as a 
much longer period of time would be considered and evidence 
dated during that period of time would be analyzed as to the 
question of entitlement to the 100 percent rating.  
38 C.F.R. § 3.400.  

Under 38 C.F.R. § 20.101(d), the Board may address questions 
pertaining to its jurisdictional authority to review a 
particular case, including, but noted limited to, 
determining whether a Notice of Disagreement or a 
Substantive Appeal is adequate and timely, at any stage in 
the proceeding before it, regardless of whether the AOJ 
addressed such a question.

In this case, the Veteran's attorney-representative raised 
the question before the Court and presented argument and the 
Veteran was afforded the opportunity to submit additional 
argument and evidence.  In the circumstances of the appeal, 
the Board can find no basis on which to provide further 
notice regarding this jurisdictional question.

A Substantive Appeal consists of a properly completed VA 
Form 9, "Appeal to the Board of Veterans' Appeal," or 
correspondence containing the necessary information.  The 
Substantive Appeal should set out specific argument relative 
to errors of fact or law made by the AOJ in reaching the 
determination, or determinations, being appealed.  To the 
extent feasible, the argument should be related to specific 
items in the Statement of the Case and any prior 
Supplemental Statements of the Case.  The Board will 
construe such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to allege specific 
error of fact of law in the determination, or 
determinations, being appealed.  38 C.F.R. § 20.202.

The contents of the October 2005 document were quoted above.  
The document does not refer to any specific issue as the 
pre-printed portion of the form was not been filled in.  The 
document does not make reference to an error of fact or law 
in the statement of the case of August 2005, rather requests 
that a statement of case be issued.  As the statement of the 
case had already been issued and as there was no specific 
reference to a rating decision or statement of the case or 
any relevant argument regarding the claim, that is, the 
rating of the service-connected psychiatric disorder from 
October1, 1995, to May 6, 2004,  addressed in the August 
2005 statement of the case, the October 2005 document does 
not constitute a Substantive Appeal.  38 C.F.R. § 20.202.  
As such, the Board does not have jurisdiction of the August 
1996 rating decision.  The date of the claim, as found in 
the April 2008 Board decision, is March 28, 2003.  Thus, the 
remainder of the analysis contained in the April 2008 Board 
decision is unaffected by the Joint Motion for Remand and is 
included below.

By a rating decision in October 2002, the RO included the 
Veteran's diagnosis of posttraumatic stress disorder with 
the service-connected depression, anxiety reaction and 
bipolar disorder, and assigned a disability rating of 70 
percent effective February 2001.  On March 28, 2003, the 
Veteran submitted a claim for an increased rating for 
posttraumatic stress disorder.  The RO interpreted this 
statement as a new claim for an increased evaluation rather 
than a timely notice of disagreement.

VA can not construe the March 28, 2003, statement as a 
notice of disagreement  because a notice of disagreement 
must be a writing that expresses disagreement with an RO 
decision.  The Veteran did not express disagreement with the 
rating or the effective date.  The Veteran's March 28, 2003, 
statement was not a valid notice of disagreement for the 
October 2002 rating decision.  Gallegos v. Principi, 283 
F.3d 1309 (Fed. Cir. 2002); 38 C.F.R. § 20.201.  
Accordingly, the current claim for an increased rating for a 
psychiatric disability was received on March 28, 2003.

All the rating decisions by the RO from August 1996 to 
October 2002 became final based on the evidence of record.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

By operation of law, a previous rating decision by the RO is 
binding and will be accepted as correct in the absence of 
clear and unmistakable error.  38 C.F.R. §§ 3.104, 3.105(a).  
The Veteran has not raised clear and unmistakable error in 
the above rating decisions by the RO.  For this reason, 
there is no legal basis for an effective date earlier than 
receipt of the current claim for increase.

The Veteran's service connected psychiatric disability to 
include depression, anxiety reaction, and bipolar disorder 
with posttraumatic stress disorder, was rated as 70 percent 
disabling prior to May 2004, when the rating was increased 
to 100 percent effective May 7, 2004.  The RO based its 
decision on the VA examination report of May 2004, wherein 
the examiner expressed the opinion that the Veteran's mental 
symptoms rendered her unemployable, and assigned a GAF score 
of 40 or even less, indicative of severe symptoms.  Thus the 
question presented is whether the criteria for a 100 percent 
scheduler rating for posttraumatic stress disorder, were met 
prior to May 7, 2004.  

The evidence of record shows that prior to May 7, 2004, the 
Veteran complained of difficulty seeping, nightmares, 
isolative behavior, numbness, anger, periods of extreme 
anxiety and panic, depression and crying.  The Veteran 
described her relationship with her children as distant.  

While in May 2002 the VA examiner noted that the Veteran was 
slightly manic and probably hypomanic during the examination 
and assigned a GAF score of 40, the examiner noted that the 
Veteran was able to communicate meaningfully and her contact 
with reality, and intellectual functioning, to include her 
memory, were described as good.  

The evidence shows that in March 2003 and July 2003 the 
Veteran reported that she was gainfully employed as a file 
clerk and worked 30 to 40 hours a week.  She denied a 
history of psychiatric hospitalization since May 2002.  She 
indicated that she went to a women's health clinic about 
once or twice a month for therapy.  



On VA examination in July 2003, the examiner noted that the 
Veteran's appearance was neat.  She was cooperative, goal-
oriented, and was oriented as to time place and person.  The 
Veteran was able to organize her thoughts to express 
herself.  She had some insight and denied suicidal ideation.  
Her affect was mildly tense and anxious.  There were no 
delusions, psychosis, hallucinations, or organicity.  Her 
memory was good and her judgment was competent to handle VA 
funds.  

In a March 2004 statement, she complained of inability to 
hold employment, periods of extreme anxiety and panic, and 
nightmares.  

Reconciling the various reports into a consistent disability 
picture, while the Veteran's symptoms have fluctuated in 
severity, and the VA examiner assigned a GAF score of 40 in 
May 2002, in July 2003 the Veteran's GAF score was assessed 
at 60.  Taken together along with the other evidence of 
record, these scores for the most part, reflect occupational 
and social impairment, with deficiencies in most area, such 
as work, school and family relations.

The evidence shows that prior to May 7, 2004, the Veteran 
was not totally occupationally and socially impaired due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance and minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
Therefore, she did not meet the criteria for a schedular 
rating of 100 percent for her psychiatric disability prior 
to May 7, 2004.

The Veteran has argued that she is entitled to an earlier 
effective date of October 1995 for the rating of 100 percent 
for the service-connected psychiatric disability because 
when she originally filed a claim for a psychiatric 
disability in February 1996, she did not understand the 
appeals process and her representative did not adequately 
advise her of her appellate rights.   



However, the Board finds no statutory or regulatory 
authority for equitable tolling. The record shows that the 
Veteran received notice of the August 1996 decision, and 
demonstrated a capacity to understand the appellate process 
by filing a notice of disagreement on issues that were 
denied in that decision, and has continued to exercise her 
appellate rights following subsequent rating decisions.  
Further, the record shows that the Veteran was represented 
by a service organization (not her current representative) 
as shown by letters contained in the claims file. 

In sum, a basis for an earlier effective date is not 
demonstrated.  As discussed above, the Veteran's a 
psychiatric disability to include depression, anxiety 
reaction, and bipolar disorder with posttraumatic stress 
disorder, did not meet the criteria for a rating of 100 
percent, prior to May 7, 2004.  

As the preponderance of the evidence is against the claim 
for an earlier effective date, the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

An effective date earlier than May 7, 2004, for the 100 
percent rating for a psychiatric disability to include 
depression, anxiety reaction, and bipolar disorder with 
posttraumatic stress disorder, is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


